OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




2/26/2015                                                  COA No. 02-11-00157-CR
STOBAUGH, CHARLES           Tr. Ct. No. F-2009-2613-D                  PD-0226-14

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                  Abel Acosta, Clerk

                             2ND COURT OF APPEALS CLERK
                             DEBRA SPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *